Whitfield, O. J.,
delivered the opinion of the court.
Mrs. Williams’ assignment is shown to be valid, and we are unable to see how acts of Wedgeworth, the assignor, after the assignment can affect her rights, which attached at the time of the assignment; and as to the contract about payment of labor and for materials between the city and Wedgeworth, that obviously operates to protect the city, but not in limitation of Mrs. Williams’ rights, acquired by a legal transfer.
The action of the city authorities -was evidently in good faith, in pursuance of a supposed right to compel Wedgeworth to pay appellant, and the appellant seemed to be under the saíne misimpression as to the law.

Affirmed.